Have DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claim 1 states “the width dimension” in line 14. It is unclear if this refers to a width direction as recited in claim 1 or if it is referring to a different direction or measurement. Further, it is not clear how the “width dimension” relates to the “width direction”.  
 	In lines 17-18, claim 1 states “an axis of rotation of said at least two fans”. In lines 15-16, “an axis of rotation of each of said at least two fans” has already been introduced. Therefore, this limitation appears to have improper antecedent basis. 

	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Telmon US 6279852 in view of Lardellier US 20060034693 in further view of Ross US 20140263854.
 	In Fig 2, Telmon discloses:
 	1.  A propulsion system for an aircraft comprising: at least two fans (fans 11 and 31 and the corresponding fans on the other side of the engines 10, 30 wherein there are four fans as in C2, L26-28), each said fan having a fan drive shaft (see annotated Fig 2 herein where each fan has a corresponding driveshaft); at least two turboshaft gas turbine engines (10, 30) each driving one of said at least two fans, said turboshaft engines each driving an output shaft (see output shaft 1 and output shaft 2 in annotated Fig 2 herein) which each drive a gear (see gears 1A and 2A in annotated Fig 2 herein) to, in turn, engage for driving a gear (see gears 1B and 2B in annotated Fig 2 herein) on a pair of first intermediate shafts each extending from said turboshaft gas turbine engines in a rearward direction (see intermediate shafts 1 and 2 in 
 	In Fig 2, Telmon’s intermediate fan drive shafts are not oriented in a perpendicular direction with regard to the axis of rotation of the fans. However, Figs 1 and 3 of Telmon shows that it is known to orient the intermediate fan drive shafts 13, 33 in a perpendicular manner with respect to axis of rotation of the fans.
	At the time of the effective filing date of the invention, one of ordinary skill in the art would have found it obvious to dispose the intermediate fan drive shafts perpendicular to the fan rotation axis (as shown in Figs 1 and 3 of Telmon) in the embodiment shown in Fig 2 of Telmon to gain the benefit of axially locating the engines in a desired position relative to the axial position of the fans as shown in Figs 1 and 3 of Telmon. 

 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to dispose the inner and outer intermediate shafts of Telmon in a concentric manner (as taught by Lardellier) to gain the benefit of maintaining a symmetrical balance about the fuselage centerline X’. 
 	Telmon further discloses wherein said intermediate fan drive shafts extend for a greater distance in the width dimension than in said axial direction (See shafts 13 and 33 which extend for a greater distance in the width direction [in a direction perpendicular to the X-X’ axis] than the axial direction [in a direction parallel to the X-X’ axis] as shown in Fig 2 of Telmon and wherein there are shafts corresponding to shafts 13 and 33 on the other side of the engines 10, 30 wherein there are four fans as in C2, L26-28.) and said fan drive shafts extending for a greater distance in said axial direction than in said width direction (see fan drive shafts for fans 21 and 41 [and fan drive shafts for fans on the other side of engines 10, 30 wherein there are four fans as in C2, L26-28] wherein each of these fan drive shafts extend in the axial direction).
 	Regarding the limitations wherein a central axis of each said turboshaft gas turbine engines is non-parallel to said axis of rotation of said at least two fans, Telmon does not appear 
 	However, 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Ross discloses wherein a central axis of each said turboshaft gas turbine engines (140, 142) is non-parallel to said axis of rotation of each of said at least two fans (108, 109) (see e.g. Figs 1, 2B, and 5A) and each engine drives a beveled gear (301, 302).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to dispose the engines in an angled manner driving beveled gears (as taught by Ross) in the system of Telmon as modified above to gain any of the benefits set forth in Ross in 0043 including “directing the exhaust away from the fuselage, which may reduce fuselage heating from the engine exhaust” wherein the exhaust of Telmon exits a nacelle located at the upper part of the fuselage of Telmon or to gain the benefit of “This configuration may also provide an improved turbine burst capability from the engine systems 140, 142 by angling any turbine burst cones in the engines away from each other”. Also, in addition to not disclosing any guidance for the angling of the engines, applicant indicates angling of the engines achieves “better packaging” with no explanation of the meaning of “better packaging” provided by applicant and no explanation of how better packaging is achieved by angling the engines provided by applicant. Thus, given applicant’s lack of explanation, it is understood by the examiner that applicant is implying the meaning of “better packaging” is already known in the art and implying one of ordinary skill in the art already 
    	Regarding claim 19, Ross discloses wherein a central axis of each said turboshaft gas turbine engines (140, 142) is non-parallel to said axis of rotation of said at least two fans (108, 109) (see e.g. Figs 1, 2B, and 5A); wherein bevel gears (301, 302) drive said first intermediate shafts (303) from said turboshaft gas turbine engines (shaft 170 of engine 145). 
 	Regarding claim 20, Telmon as modified above discloses wherein said first intermediate shafts (intermediate shafts 1 and 2 in annotated Fig 2 herein) each extend to an output gear (gears 1C and 2C in annotated Fig 2 herein) which engages a gear (gears 1D and 2D in annotated Fig 2 herein) on said intermediate fan drive shaft (33, 13), with said output gear (gear 1C) on one of said first intermediate drive shafts (intermediate shaft 1) extending to a position spaced rearwardly relative to one of said output gears (gear 2C) on a second of said first intermediate shafts (intermediate shaft 2). 


    PNG
    media_image2.png
    982
    1396
    media_image2.png
    Greyscale



Annotated Fig 2 of Telmon

    PNG
    media_image3.png
    650
    680
    media_image3.png
    Greyscale


Close-up annotated view of Fig 2 of Telmon




Claims 1, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Telmon US 6279852 in view of Lardellier US 20060034693 in further view of Balk FR2965250A1 published 2012.
 	In Fig 2, Telmon discloses:
 	1.  A propulsion system for an aircraft comprising: at least two fans (fans 11 and 31 and the corresponding fans on the other side of the engines 10, 30 wherein there are four fans as in C2, L26-28), each said fan having a fan drive shaft (see annotated Fig 2 herein where each fan has a corresponding driveshaft); at least two turboshaft gas turbine engines (10, 30) each driving one of said at least two fans, said turboshaft engines each driving an output shaft (see output shaft 1 and output shaft 2 in annotated Fig 2 herein) which each drive a gear (see gears 1A and 2A in annotated Fig 2 herein) to, in turn, engage for driving a gear (see gears 1B and 2B in annotated Fig 2 herein) on a pair of first intermediate shafts each extending from said turboshaft gas turbine engines in a rearward direction (see intermediate shafts 1 and 2 in annotated Fig 2 herein) toward a pair of intermediate fan drive shafts (shafts 13 and 33 and the corresponding shafts on the other side of the engines 10, 30 wherein there are four fans as in C2, L26-28), each said intermediate fan drive shafts driving one of said fan drive shafts (see annotated Fig 2 herein), said first intermediate shafts rotating about a common axis to define an axial direction (see Fig 2 where the intermediate shafts 1 and 2 have a concentric axis of rotation) and said first intermediate shafts extending over a distance that is greater in said axial direction than in a width direction defined perpendicular to said axial direction (See annotated Fig 2 of Telmon herein wherein the intermediate shafts extend in the axial direction and are longer than they are wide, wherein the gears on the end of the shafts are not being considered 
 	In Fig 2, Telmon’s intermediate fan drive shafts are not oriented in a perpendicular direction with regard to the axis of rotation of the fans. However, Figs 1 and 3 of Telmon shows that it is known to orient the intermediate fan drive shafts 13, 33 in a perpendicular manner with respect to axis of rotation of the fans.
	At the time of the effective filing date of the invention, one of ordinary skill in the art would have found it obvious to dispose the intermediate fan drive shafts perpendicular to the fan rotation axis (as shown in Figs 1 and 3 of Telmon) in the embodiment shown in Fig 2 of Telmon to gain the benefit of axially locating the engines in a desired position relative to the axial position of the fans as shown in Figs 1 and 3 of Telmon. 
 	Regarding the limitation said first intermediate shafts being concentric, intermediate shafts 1 and 2 in annotated Fig 2 herein are disposed one inside the other in a concentric configuration so it is believed that intermediate shafts 1 and 2 are concentric, but the precision of the drawing makes unclear a determination as to whether the shafts are precisely concentric. However, shafts rotating one inside the other as taught by Telmon are commonly disposed in a concentric manner. For example, Lardellier discloses shafts 1, 2 rotating one inside the other with the two shafts concentrically disposed (see e.g. 0022). 
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to dispose the inner and outer intermediate shafts of Telmon in a 
 	Telmon further discloses wherein said intermediate fan drive shafts extend for a greater distance in the width dimension than in said axial direction (See shafts 13 and 33 which extend for a greater distance in the width direction [in a direction perpendicular to the X-X’ axis] than the axial direction [in a direction parallel to the X-X’ axis] as shown in Fig 2 of Telmon and wherein there are shafts corresponding to shafts 13 and 33 on the other side of the engines 10, 30 wherein there are four fans as in C2, L26-28.) and said fan drive shafts extending for a greater distance in said axial direction than in said width direction (see fan drive shafts for fans 21 and 41 [and fan drive shafts for fans on the other side of engines 10, 30 wherein there are four fans as in C2, L26-28] wherein each of these fan drive shafts extend in the axial direction).
 	Regarding the limitations wherein a central axis of each said turboshaft gas turbine engines is non-parallel to said axis of rotation of said at least two fans, Telmon does not teach this limitation. It is noted that no details of the air intake of the engines of Telmon is provided by Telmon.		
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

 	In Fig 1 Balk discloses that it is known to intake air into the fuselage 5 laterally and to angle engines 2, 3 in the fuselage 5 toward the lateral intake areas (relative to the longitudinal axis 7 of the fuselage) e.g. 1 to 15 degrees (see e.g. 0006 of the English translation).
 	At the time of the effective filing date of the invention, one of ordinary skill in the art would have found it obvious to intake air laterally into the fuselage angle the engines in the fuselage toward the lateral intake areas (e.g. 1, 2, or 3 degrees), wherein such features are known in the art as disclosed by Balk, in the system of Telmon as modified above to gain the 
	
 	Telmon as modified above discloses:
 	 
 	Regarding claim 20, Telmon as modified above discloses wherein said first intermediate shafts (intermediate shafts 1 and 2 in annotated Fig 2 herein) each extend to an output gear (gears 1C and 2C in annotated Fig 2 herein) which engages a gear (gears 1D and 2D in annotated Fig 2 herein) on said intermediate fan drive shaft (33, 13), with said output gear (gear 1C) on one of said first intermediate drive shafts (intermediate shaft 1) extending to a position spaced rearwardly relative to one of said output gears (gear 2C) on a second of said first intermediate shafts (intermediate shaft 2). 



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10428740 in view of Telmon US 6279852 in further view of Lardellier US 20060034693.
Although the claims at issue are not identical, they are not patentably distinct from each other because:
The limitations of claim 1 of the instant application correspond to the limitations of claim 9 of U.S. Patent No. 10428740 except for the concentric shafts and the limitations of previous dependent claims 10-11 which are taught by Telmon and Lardellier as detailed in the rejections above. It would be obvious to modify the invention in claim 9 of U.S. Patent No. 10428740 to make the shafts concentric to create a more compact drive mechanism and to gain the benefit of utilizing a known drive arrangement for aircraft fans, respectively as detailed in the claim rejections above. It is noted that claim 9 of U.S. Patent No. 10428740 includes the language that caused that Board to add a 112 B rejection. Thus, given the indefinite nature of the language, the language in claim 1 of the instant application will be assumed to read on the language in claim 9 of U.S. Patent No. 10428740.
The limitations of claim 20 are taught by Telmon as in the rejections above and thus would be obvious in light of claim 1.
Claim 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10428740 in view of Telmon US 6279852 in further view of Lardellier US 20060034693 in further view of Ross US 20140263854.

The limitations of claims 19 of the instant application correspond to the limitations of claim 9 of U.S. Patent No. 10428740 except for the beveled gears which are taught by Ross as in the rejections of claims 8 and 19 above. It would be obvious to modify the invention in claim 9 of U.S. Patent No. 10428740 to use beveled gears as taught by Ross to drive the intermediate shafts with the engines arranged in the non-parallel manner claimed in claim 9 of U.S. Patent No. 10428740.


Response to Arguments
Applicant's arguments filed 8/26/21 have been fully considered but they are not persuasive. 
1. Applicant argues:
Notably, as to the objection to the term “width dimension” as being “unclear,” Applicant would note that claim 1 defines the width direction as being perpendicular to the axial direction at line 10.

1. Examiner’s answer:
In 0006 and 0035, applicant’s specification appears to define a width dimension as being “between the at least two fans”. Therefore, when claim 1 is read in light of the specification, it is unclear if applicant is attempting to claim this with dimension as defined in the specification, or if applicant is referring to the width direction previously introduced in claim 1. If applicant is referring to the width direction, it is unclear why applicant is suddenly changing the terminology especially when the axial direction terminology remains consistent in the claim. Thus, when read in light of the specification, the intended scope of the claim is unclear. MPEP 2173.02 I states: "For example, if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate."
	
	 2. Applicant argues:
Figure 4 shows an embodiment 200, wherein the engines 202 and 204 are at an angle relative to the fan rotational axis. The shafts 206 and 207 are still parallel to an axis of the fans, and drive the fans 208 and 210 through intermediate shafts. 
By angling the engines, better packaging may be achieved for a particular aircraft application (see Applicant's paragraph 42). A worker of skill having read the specification in light of the drawings would realize the "better packaging" would be a reduction in required axial space. 

2. Examiner’s answer:
Applicant’s specification provides no explanation of the meaning of “better packaging” and no detailed explanation as to how to achieve “better packaging”. For example, no specific working examples are provided by applicant. Thus, applicant appears to imply this information is already known in the art.
Now, after the filing date of the application, applicant presumes ‘A worker of skill having read the specification in light of the drawings would realize the "better packaging" would be a reduction in required axial space.’ However, the Board may find this statement perplexing because this statement directly contradicts applicant’s arguments to the board in the reply brief which applicant assured the Board were directed to the elected species in Fig 4. In particular, applicant argued: “It must be remembered that Appellant’s proposed propulsion system is for use when the engines 26/28 must be mounted remote from the fans 22/24 for various packaging concerns. The fact that the engines in Telmon can be mounted within the same approximate axial length renders them incapable of actually meeting claim 1.” 

3. Applicant argues:
The Examiner points to an engine arrangement as shown in Ross, and speculates that such could be relied upon to "cant" engines 10 and 30 of Figure 2 of Telmon. 
The Ross reference discloses (paragraph 43) that having the engine "canted" can result in the exhaust outlet angled away from the fuselage. As stated there: 
"This configuration may be advantageous in directing the exhaust away from the fuselage, which may reduce fuselage heating from the engine exhaust." 
The Examiner argues that such a modification into Telmon would "gain the benefit of producing engine thrust with desired directional components." There is no disclosure in Ross as to this "benefit." 
However, where this rejection particularly falls apart is that the engines 10/30 of Telmon are "in an aircraft fuselage 50." See for example, column 2, lines 45+. Given this mount location, no angling of the exhaust would direct the products of exhaust "away from the fuselage." In fact, maintaining the exhaust directly parallel to the rotational axis would seem to best avoid heating the fuselage. 

3. Examiner’s answer:
Firstly, Telmon makes it clear that the engines are disposed in the “upper part” of the fuselage, and Fig 2 makes it clear the engines exhaust rearward through a nacelle as in Fig 2. As shown in Fig 2 of Telmon, the width of Telmons’s fuselage 50 extends laterally outward from the side of the engine a distance comparable to the width of the engine itself. Given this width of the fuselage of Telmon, angling the engines slightly away from the fuselage would realize the reduced heating of the fuselage as taught by Ross while still remaining concealed from ground based radar. It appears applicant is assuming that angling the engines would be to an extreme degree as shown in applicant’s Fig 4. However, this extreme angling appears to be impractical. Claim 1 does not require the extreme degree of angling shown in applicant’s Fig 4. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Secondly, these type of engine arrangements are known in the art such as applicant’s own reference Suciu US 20150292411 which provides an example of engines disposed in the upper part of the fuselage of the aircraft with the engine exhaust exiting a nacelle (see e.g. the very first sentence of the abstract: “A propulsion system for an aircraft includes first and second turbine engines mounted within a fuselage of the aircraft”). In applicant’s arguments above, applicant presumes that a worker of skill “would realize” the meaning of “better packaging” and how to achieve “better packaging” despite the fact that applicant’s specification provides no explanation of the meaning of “better packaging” and no detailed explanation of how to achieve “better packaging”. Yet, when it comes to the prior art, applicant does not afford the same “worker of skill” the same ability to “realize” the meaning of a specification in light of the drawings. The Board may find this unique ability to “realize” only when “a worker of skill” is presented with applicant’s own specification and drawings to be very convenient for applicant.
4. Applicant argues:
The Examiner argues that a second benefit of the Ross system is to improve "turbine burst capability." As stated in Ross should one of the two engines burst, due to the canting, the burst would be directed in a distinct direction relative to the other engine. However, the Ross engines are clearly mounted outside the fuselage of an engine. The engines in Telmon are most 
The Examiner attempts to argue that the schematic illustration of the Telmon clearly shows "the familiar shape of a nacelle." It is not Applicant's position there is not some housing 4 95530US01; 67097-3539US1surrounding the engine of Telmon. However, Telmon by its very language (column 2, lines 49-50 and column 4, lines 19-24) as quoted by the Examiner states: 
"Preferably the two engine units 10 and 30 are placed in the upper part of the aircraft fuselage." (Emphasis added) 
And further down states: 
"Preferably, and especially for military use, the two engines are disposed in the upper part of the fuselage so as to be naturally hidden from detection by any ground-based infrared missile installation and also to protect the engine against intake of foreign bodies from a runway surface not prepared for the takeoff and landing of military transport aircraft." (Emphasis added) 
For that matter, this goal of Telmon to be "naturally hidden from detection from any ground-base infrared missile installation," makes quite clear that the Ross goal of directing the exhaust away from the fuselage would be directly contrary to the Telmon goal. If the exhaust were directed "away from the fuselage" of Telmon, the heat would be much easier to detect from the ground. 
The Examiner cites to Wikipedia to state that a nacelle is typically a structure mounted outward of the fuselage. This is true. However, Wikipedia is not speaking of the Telmon arrangement which specifically says the engines are "in" the fuselage. 
The engines of Telmon are placed inside the fuselage and there would be no reason to cant them to direct exhaust "away from the fuselage" because canting would actually direct it against the wall of the fuselage. There is no clear reason to improve "turbine burst capability," as a burst of either engine's turbine would be catastrophic for the entire aircraft. And there is no reason to cant them as such would make detection from the ground much easier. 

4. Examiner’s answer:
Firstly, it is noted that applicant has not provided any factual evidence to support applicant’s assertions. Instead, applicant merely makes conclusory statements. Mere attorney arguments and conclusory statements that are unsupported by factual evidence are entitled to little probative value. In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997). Because this assertion lacks support in the record, the assertion is given little weight. See, e.g., In re Pearson, 494 F.2d 1399, 1405 (CCPA 1974) (“Attorney’s argument in a brief cannot take the place of evidence.”).
Secondly, regarding applicant’s arguments based on the engines of Telmon being within the fuselage, Telmon makes it clear that the engines are disposed in the “upper part” of the fuselage, and Fig 2 makes it clear the engines exhaust rearward through a nacelle as in Fig 2. These type of engine arrangements are known in the art such as applicant’s own reference Suciu US 20150292411 which provides an example of engines disposed in the upper part of the fuselage of the aircraft with the engine exhaust exiting a nacelle (see e.g. the very first sentence of the abstract: “A propulsion system for an aircraft includes first and second turbine engines mounted within a fuselage of the aircraft”). As shown in Fig 2 of Telmon, the width of Telmons’s fuselage 50 extends laterally outward from the side of the engine a distance comparable to the width of the engine itself. Given the width of the fuselage of Telmon, angling the engines slightly away from the fuselage would realize the reduced heating of the fuselage as taught by Ross while still remaining concealed from ground based radar. Again, it appears applicant is assuming that angling the engines would be to an extreme degree as shown in applicant’s Fig 4. However, this extreme angling appears to be impractical. Claim 1 does not require the extreme degree of angling shown in applicant’s Fig 4. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Thirdly, regarding applicant’s arguments based on the burst cone motivation, in e.g. Fig 7, Negulescu US 20170361939 discloses engines angled/canted inside of a fuselage wherein the engine exhaust is directed axially rearward out a nacelle. Thus, this reference provides evidence that applicant’s conclusory statements are incorrect. For example, angling the engines inside a fuselage provides known benefits as in 0063 of Negulescu which refutes applicant’s mere conclusory statements: “There is no clear reason to improve "turbine burst capability," as a burst of either engine's turbine would be catastrophic for the entire aircraft” and “If one of the engines of Telmon "burst," having an angle to take out a wall of the fuselage would be a very questionable decision. (Paragraph 43)”.    
Fourthly, applicant did not address the portion of the rejection which specifically sets for “better packaging” as a motivation to angle the engines of Telmon as taught by Ross. Given the fact that applicant’s specification as filed provides no explanation or details of this “better packaging”, applicant appears rely on the fact that “better packaging” and how to achieve “better packaging” is already known in the art in order to comply with 35 USC 112(a). Thus, given applicant’s reliance on “better packaging” and how to achieve “better packaging” being already known in the art, surely this would be a known motivation to angle the engines of Telmon as taught by Ross. Regarding applicant’s failure to address this portion of the rejections, applicant is directed to MPEP 714.02(b): "The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner's action and must reply to every ground of objection and rejection in the prior Office action”. Since applicant did not point out any errors regarding this portion of the rejections as required by MPEP 714.02(b), it is understood by the examiner that applicant admits to the propriety of the rejections and it is believed by the examiner that the Board may also reach this same understanding.
Fifthly, regarding applicant’s arguments concerning angling of the engines necessitating exhaust directed at the wall of the fuselage, where applicant’s argument particularly falls apart is when one of ordinary skill in the art sees the nacelle in Fig 2 of Telmon. The nacelle is the exit point of the exhaust of the engines. Angling the engines of Telmon as taught e.g. by Ross would direct the exhaust of the engines out the nacelle and away from upper portions of the rearward fuselage of the aircraft.
Where applicant’s argument falls apart even more is when one of ordinary skill in the art considers applicant’s Fig 4. Applicant’s engines are depicted as located inside the dotted lines of a fuselage. According to applicant’s conclusory statement, it would be absolutely impossible to direct the exhaust of the engines away from the fuselage. With the extreme engine angling/canting shown in applicant’s Fig 4, according to applicant the exhaust could not be directed away from the fuselage but rather “canting would actually direct it against the wall of the fuselage”. This begs the question, in applicant’s Fig 4 how is it possible for applicant to angle the engines inside the fuselage especially to the extreme angle shown? According to applicant, such extreme angling would direct the exhaust drastically “against the wall of the fuselage” which in applicant’s own words “would be a very questionable decision”. In addition to not disclosing any details concerning the angling of the engines in the specification as filed, applicant’s conclusory statement brings doubt as to applicant’s disclosure meeting the requirements under 35 USC 112(a). Given applicant’s arguments on the record, applicant is asked to provide a full explanation on the record for the Board including an explanation of how applicant’s disclosure meets the requirements of 35 USC 112(a) so that the Board can consider adding claim rejections under 35 USC 112(a).

5. Applicant argues:
The Examiner alternatively argues that the French reference to Balk teaches engines at an angle, and would also suggest modifying Telmon. However, the claims require that the angle of the engine is "non-parallel" to an axis of rotation of the two fans. In the Balk reference, the fans 6 extend along an axis that is concentric to the drive axis of the core engines. As such, even if this combination were proper it would not meet the claims. 
Simply, the combination is improper. 

5. Examiner’s answer:
Firstly, Telmon’s engines are already separate from the fans. The modification was to angle the engines to gain the benefit of improving the airflow characteristics into the engines of Telmon. Applicant appears to be arguing the references individually rather than the specific combination set forth in the rejections. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Secondly, it appears applicant is alleging “a worker of skill” “would recognize” the meaning of “better packaging” and how to achieve “better packaging” despite the fact that applicant’s specification provides no explanation of the meaning of “better packaging” and no detailed explanation of how to achieve “better packaging”. Yet, when it comes to the prior art, applicant does not afford the same “worker of skill” the same ability to “realize” the engines of Telmon could be angled (e.g. 1 degree as taught by Balk) to gain the benefit of improving the airflow characteristics into the engines of Telmon as taught by Balk. Once again, the Board may find this unique ability to “realize” only when “a worker of skill” is presented with applicant’s own specification and drawings to be very convenient for applicant.
 
6. Applicant argues:
With regard to the obviousness-type double patenting rejection over U.S. Patent No. 10,428,740, while Applicant does not agree with the rejection, if it would be the sole remaining 595530US01; 67097-3539US1issue, the Examiner is urged to telephone Applicant's representative who will prepare and file a Terminal Disclaimer. 
For the reasons set forth above, all claims are allowable. An indication of such is solicited. 

6. Examiner’s answer:
Applicant did not provide any specific arguments other than generally saying that applicant disagreed. Therefore, the examiner cannot provide any specific response.  

Conclusion
The prior art cited but not used in the rejections: 
Suciu US 20150292411 discloses disposing an engine in the upper part of a fuselage with the exhaust exiting a nacelle. 
Negulescu US 20170361939 discloses engines angled/canted inside of a fuselage wherein the engine exhaust is directed axially rearward out a nacelle.
Suciu US  20130223991, Curlier US 20180306121, Addis US 20080098719, Wojciechowski US 20040025493, Wolf US 3054577, Sheridan US 20150274306, Veilleux US 9701395, Eames US 20120128487, Moxon US 20160355272, and Soulat US 20180266316 disclose driving fans from an engine using a perpendicular shaft arrangement.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-W 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373. 


/Thomas Fink/Examiner, Art Unit 3746                  

/DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746